United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1755
                         ___________________________

                            Aura Marina Chavez-Chavez

                              lllllllllllllllllllllPetitioner

                                            v.

         Jefferson B. Sessions, III, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: April 3, 2017
                               Filed: April 21, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, ARNOLD and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

       Aura Marina Chavez-Chavez is a Guatemalan citizen who petitions for review
of the decision of the Board of Immigration Appeals denying her requests for asylum,
withholding of removal, and relief under the Convention Against Torture. Chavez-
Chavez concedes that she is removable from the United States as an alien present
without valid entry documents, see 8 U.S.C. § 1182(a)(7)(A)(i)(I), but she asserts that
she was persecuted in Guatemala because of her race (indigenous Mam) and
membership in a particular social group (indigenous female of Mayan Mam) and that
she would be similarly persecuted if she is returned there.

       The immigration judge concluded that Chavez-Chavez did not demonstrate past
persecution, and, even if she did, that there was no evidence connecting any
persecution to Chavez-Chavez's race or membership in a particular social group. The
IJ further concluded that Chavez-Chavez failed to show a reasonable fear of future
persecution on account of a statutorily protected ground. The BIA affirmed the IJ's
decision.

      We review the BIA's holdings on an alien's eligibility for asylum, withholding
of removal, and CAT relief for substantial evidence—an extremely deferential
standard. We will not disturb findings of fact unless a reasonable adjudicator would
be compelled to conclude otherwise, Khrystotodorov v. Mukasey, 551 F.3d 775, 781
(8th Cir. 2008), and the motivation of persecutors is a question of fact. See In re
J-B-N- & S-M-, 24 I. & N. Dec. 208, 214 (BIA 2007).

       To be eligible for asylum, Chavez-Chavez must be a "refugee." 8 U.S.C.
§ 1158(b)(1)(A). A refugee is someone who is unable or unwilling to return to her
home country "because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C. § 1101(a)(42). To prevail in this case, Chavez-Chavez
must show that her race or membership in a particular social group "was or will be
at least one central reason for persecuting" her. 8 U.S.C. § 1158(b)(1)(B)(I). An alien
petitioning for asylum must demonstrate past persecution or a well-founded fear of
future persecution due to one of the protected grounds. Garcia-Colindres v. Holder,
700 F.3d 1153, 1156 (8th Cir. 2012). We presume that an applicant has a well-
founded fear of persecution when the applicant establishes that she has been
persecuted in the past. Cinto-Velasquez v. Lynch, 817 F.3d 602, 605 (8th Cir. 2016).

                                         -2-
       As evidence of past persecution, Chavez-Chavez testified that she borrowed
$2500 on two occasions from a man named Freymin to get medical care for her and
her infant daughter. Freymin and Chavez-Chavez agreed that she would repay the
loans in a couple of years, but, despite this arrangement, Freymin confronted Chavez-
Chavez a few months later and gave her trouble about the debt. When Chavez-Chavez
requested more time for repayment, Freymin stabbed her in the stomach and
threatened to kill her or her daughter.

       Even if this single though very violent incident amounts to persecution within
the meaning of the relevant statute, substantial evidence supports the BIA's
conclusion that Chavez-Chavez failed to demonstrate that her race or membership in
a particular social group was at least one central reason why Freymin attacked her.
The evidence is clear that the stabbing was a product of a debt dispute, and Chavez-
Chavez has failed to provide any nexus at all between the stabbing and a statutorily
protected ground. There is no error here.

       Substantial evidence also supports the conclusion that Chavez-Chavez has not
demonstrated a well-founded fear of future persecution on account of a protected
ground. Her fear must be subjectively genuine and objectively reasonable.
Garcia-Colindres, 700 F.3d at 1158. On this record, we conclude that any fear of
future persecution that Chavez-Chavez may have is not objectively reasonable: She
remained in Guatemala for one and a half to two years after the attack and continued
to live at the same home where she had been living; and Freymin knew where she
lived, yet nothing happened during that time. Nor did any retaliation or harm befall
her parents or siblings, which further suggests that Chavez-Chavez will not be
persecuted on account of a protected ground, see Bin Jing Chen v. Holder, 776 F.3d
597, 601 (8th Cir. 2015), and she also testified that she does not know of anyone who
has been persecuted on account of the protected grounds she advances. Substantial
evidence thus supports not only the denial of Chavez-Chavez's request for asylum but
also her request for withholding of removal, because the latter requires an even

                                         -3-
stronger showing of the likelihood of future persecution on account of a protected
ground than asylum. See Garcia-Colindres, 700 F.3d at 1158.

       Finally, substantial evidence supports the BIA's denial of CAT relief because
Chavez-Chavez has not shown that it is more likely than not that she would be
tortured if returned to Guatemala, regardless of her race or membership in a particular
social group. Khrystotodorov, 551 F.3d at 781–82. Chavez-Chavez has no evidence
that she has been tortured in the past, that members of her family who still live in
Guatemala have been tortured or threatened with torture, or that anyone she knows
of has been tortured.

      Petition denied.
                         ______________________________




                                         -4-